Order entered October 31, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01287-CV

    IN RE PHYSICIANS AND ALLIED HEALTH PROFESSIONALS GROUP, P.A.
            F/K/A MEDICAL EDGE HEALTHCARE GROUP, Relator

                Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-15001-J

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE